Case 1:19-cv-03153-RC Document 12 Filed 12/19/19 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

 

CLAUDIO GASTON RODRIGUEZ, and

MARIA LAURA VARELA DE
RODRIGUEZ,

Plaintiffs

-Against-

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES, an agency of

the United States,

 

Defendant

Case No. 1:19-cv-03153-RC

JOINT MOTION TO DISMISS |
APPLICATION FOR PRELIMINARY
INJUNCTION

 

 

 

The parties jointly move the Court to dismiss plaintiffs’ application for preliminary

injunction with prejudice, with the understanding that the dismissal of the application will have

no effect upon the validity of the Court’s Order of December 13, 2019. The parties advise the

Court that, on December 16, 2019, Defendant approved the subject employment authorization

applications for a two-year period, commencing on December 16, 2019.

/s/ Michael E. Piston

MICHAEL E. PISTON (#MI 002)
Attorney at Law

225 Broadway, Ste. 307

New York, NY 10007

Ph: 646-845-9895

Fax: 206-770-6350

Email: michaelpiston4@gmail.com

Attorney for Plaintiffs

So Ordered:
i —

HON.RUDOLPH CONTRERAS
United States District Judge

Dated: \2Av aoa

 

JESSIE K. LIU, D.C. Bar No, 472845
United States Attorney

DANIEL F. VAN HORN, D.C. Bar No. 924092
Chief, Civil Division

By:/s/ April Denise Seabrook

APRIL DENISE SEABROOK, D.C. Bar No. 993730
Assistant United States Attorney

555 4th Street, N.W.

Washington, D.C. 20530

(202) 252-2525

April, Seabrook@usdoj.gov

Counsel for Defendant
